Pipe Creek Water Well, LLC
                                                                     and Robert Rae /s




                          Fourth Court of Appeals
                                San Antonio, Texas
                                     February 23, 2015

                                    No. 04-14-00906-CV

                                       David MAUK,
                                         Appellant

                                             v.

               PIPE CREEK WATER WELL, LLC and Robert Rae Powell,
                                Appellees

                 From the 408th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CI-00386
                         Honorable Richard Price, Judge Presiding


                                      ORDER

       The Appellee’s Motion for Extension of Time to File Brief is GRANTED. The appellee’s
brief was filed on February 19, 2015.


                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of February, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court